Citation Nr: 0934158	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-22 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, to include a herniated nucleus pulposus at L3-4.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to 
August 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March, September and December 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  The March 2003 
rating decision denied service connection for a herniated 
nucleus pulposus at L3-4.  The September 2003 rating 
decision, in pertinent part, confirmed the previous denials 
of service connection for a left knee condition and a right 
shoulder sprain.  The previous denial of entitlement to 
service connection for a right knee condition was confirmed 
in a December 2003 rating decision.

The Veteran testified before the undersigned at a hearing at 
the San Antonio, Texas office of the RO (Travel Board) 
hearing in May 2006.  A hearing transcript has been 
associated with the claim file.

In November 2006 the Board granted the Veteran's request to 
reopen the claims for service connection for left and right 
knee disabilities and for a right shoulder condition, and 
remanded these matters and the claim for service connection 
for a back disability for additional development and 
adjudication.

Service connection for a right shoulder condition was granted 
in an April 2009 rating decision and an initial disability 
evaluation of 10 percent was assigned.  This was a full grant 
of the benefit sought on appeal.

The issues of entitlement to service connection for right and 
left knee disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no nexus between the Veteran's current lumbar spine 
disability and service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided a July 2003 letter in which the RO 
notified him of what evidence was required to substantiate 
his service connection claims for a bilateral knee condition 
and a low back condition.  This letter told him of what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the 
Veteran in obtaining this evidence.  Notice with regard to 
the Veteran's low back condition was provided after the 
initial adjudication of his claim.  The Court has held that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the July 2003 letter.  He was provided notice regarding the 
remaining Dingess requirements in a January 2008 letter.  

The timing deficiency with regard to the July 2003 letter was 
cured by the readjudication of the Veteran's claim in the May 
2004 supplemental statement of the case (SSOC).  In regard to 
the January 2008 letter, this timing deficiency was cured by 
the readjudication of the Veteran's claim in the April 2009 
SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to her claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
Social Security Administration (SSA) records, VA treatment 
records, and various private treatment records have been 
obtained.  He has been afforded VA orthopedic examinations 
and a sufficient medical opinion has been obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent information to be 
obtained, the Board may proceed with the consideration of his 
claims.

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If certain chronic diseases such as arthritis become manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
such a condition during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The Veteran's July 1980 service entrance examination was 
negative for any relevant abnormalities, and he denied 
experiencing recurrent back pain or a "trick" or locked 
knee an in accompanying July 1980 Report of Medical 
Examination (RME).  Complaints of low back pain after putting 
track shoes onto a truck and an assessment of slight muscle 
strain were noted in an August 1981 treatment note.  

Low back pain following heavy lifting and climbing cliffs was 
noted in a November 1983 treatment note.  After physical 
examination, an assessment of low back pain rule out 
spondylosis was made.  The Veteran reported that his low back 
pain had been eliminated and that he felt "normal" again in 
a treatment note approximately two weeks later.

An August 1984 treatment note indicates that the Veteran's 
right knee had "popped" out while running and then "went 
back in again," causing knee pain.  Physical examination 
revealed significant right knee swelling.  An assessment of a 
sprained knee was made.  An accompanying bone scan was 
"abnormal" with a likely benign lesion in the right distal 
femur, evidence of a knee joint injury and increased 
accumulation of radionuclide in the medial compartment of the 
left knee probably related to the Veteran's athletic 
endeavors.  A probable anterior cruciate ligament (ACL) 
injury was noted in a subsequent treatment note in August 
1984.  Continued right knee pain was noted in a November 1984 
treatment note.  A diagnostic arthroscopy was performed in 
May 1985 and revealed a normal right knee.

Complaints of an "old" back injury during which the Veteran 
"slipped" a disc were noted in a May 1986 treatment note.  
Physical examination revealed tenderness at L2-S1 with 
spasms, and an impression of low back pain was made.  A 
February 1987 treatment note reflected the Veteran's 
complaints of radiating back pain after pulling on a 
generator rope, and physical examination revealed a slightly 
tender right paraspinal area.  

An assessment of mechanical low back pain was noted in a 
February 1988 treatment note.  Complaints of low back pain 
when standing too long or sitting too long were noted in an 
April 1988 treatment note and an accompanying X-ray was 
within normal limits.  A right lumbar strain was assessed in 
a March 1989 treatment note following the Veteran's 
complaints of pulling a muscle while working on a car.  
Continued complaints of low back pain were noted in August 
1989 after the Veteran completed a four mile up hill run.

Right knee pain after walking and climbing stairs was noted 
in a July 1990 treatment note and an accompanying X-ray was 
within normal limits.  Complaints of a left knee injury were 
noted in an August 1990 treatment note and an accompanying X-
ray was within normal limits.  

Full left knee range of motion was noted the following day 
and an assessment of left knee strain was made.  Mechanical 
low back pain was again assessed in November 1990.  An 
assessment of bilateral chronic knee pain and possible 
bilateral patellar femoral syndrome (PFS) was noted in an 
April 1991 treatment note.  Continued left knee pain and 
probable PFS was noted in a January 1992 treatment note.  No 
left knee abnormalities were noted on an accompanying X-ray.

An August 1992 discharge examination noted no relevant 
abnormalities.  In an August 1992 RMH, the Veteran reported 
that he had or had had recurrent back pain and a "trick" or 
locked knee but the examiner noted no findings.

An October 1992 VA orthopedic examination reflected the 
Veteran's complaints of radiating low back pain since 1981 
with "mild" reoccurrences three or four times per year that 
were self-treated.  He also reported injuring his right knee 
while running in 1981 or 1982 and spraining his left knee 
while running in 1982.  Physical examination revealed no pain 
on deep palpation of the lumbar area with well preserved 
curvatures.  Both knees were "unremarkable" on examination 
except for the presence of multiple arthroscopy scars on the 
right knee.  

Following this examination, diagnoses of status post 
recurrent low back sprain with radiculopathy "by history", 
status post recurrent bilateral knee sprain and status post 
arthroscopic removal of torn cartilage from the right knee 
were made.  An accompanying lumbar spine X-ray revealed 
anatomic alignment with well preserved disc heights and a 
transitional vertebral body at the level of L-5 with 
pseudoarticulation on the left.  Knee X-rays were 
radiographically normal.

A July 1993 VA knee X-ray revealed bilateral unremarkable 
medial and lateral joint compartments and was negative for 
fractures, dislocations, or joint effusions.

A September 1994 private treatment note includes the 
Veteran's report that while working for an oil drilling 
company, he injured his back in October 1993, after lifting a 
co-worker out of a hole.  The resulting back pain had gotten 
progressively worse.  He related a history of minor back 
strains that never needed medical attention.  A diagnosis of 
post-operative herniated nucleus pulposus L3-L4 disc excision 
was made.

A disc excision at L3-4 due to a right herniated disc was 
noted in an April 1994 private discharge note.  A recurrent 
herniated disc at L3-4 was noted in a June 1995 private 
treatment note and a disc excision at L3-4 was subsequently 
performed.

An October 1995 private treatment note indicated that the 
Veteran had injured his back in October 1993 after pulling a 
co-worker out of a hole.  He reported immediate significant 
low back pain.  He underwent surgery in April 1994 and June 
1995 due to disc herniations.  He reported current back pain 
with right leg pain and numbness.  

Physical examination revealed fairly marked guarding on the 
left with splinting spasms on the right.  Neurological 
examination demonstrated L4 and L5 light touch diminution.  
The orthopedist noted that his past radiographs 
"definitely" demonstrated a herniation of the 
subligamentous type at L3-4.  Following this examination, 
diagnoses of status post lumbar decompression discectomy at 
L3-4, lumbar instability at L3-4 and lumbar disc degeneration 
at L4-5 and L5-S1 based on magnetic resonance imaging (MRI) 
findings were made.

The Veteran was awarded SSA benefits in November 1995 due to 
degenerative disc disease.  He had reported that this 
condition began in October 1993 due to an on-the-job back 
injury.

In a November 1995 private treatment note, it was reported 
that there was no evidence of recurrent disc herniation 
following a new MRI.  Disc degeneration with some narrowing 
was noted at L4-5 and L5-S1.  The orthopedist attributed the 
Veteran's back complaints to the instability of the L3-4 
segment and definitive residual radiculopathy from epidural 
fibrosis.  Private discograms conducted in March 1996 
revealed herniations at L4-5 and L5-S1.  Lumbar decompression 
and three level fusions at L3-4, L4-5 and L5-S1 were 
performed in June 1996 and definitive subjective improvements 
in chronic symptoms were reported by the Veteran.

An X-ray examination of the knees performed by VA in 
September 1999 was interpreted as showing a sclerotic density 
in the distal femoral diaphysis on the right side, likely 
representing a "bone infarct."  No evident bony abnormality 
was noted in the left knee.

An April 2000 private orthopedic consultation reflects the 
Veteran's reports of injuring his right knee in the military.  
Physical examination revealed no specific medial or lateral 
joint line that was tender to palpitation or joint effusion.  
Knee X-rays revealed vargus alignment with no evidence of 
significant degenerative change.  Impressions of chronic 
anterior cruciate disruption of the right knee "after his 
accident in the military" now with some instability and 
symptoms consistent with patellofemoral subluxation of the 
left knee were made.

The Veteran's right knee was noted to be within normal limits 
in a July 2000 private knee X-ray.

On a September 2000 VA MRI no right knee meniscal tear was 
seen.  Medial femoral condyle corner contusion or a cystic 
change and a distal femoral marrow abnormality, which could 
be attributed to a fibrous lesion or an intraosseous 
degenerating lipoma, were also noted.

A September 2003 VA treatment note shows a diagnosis of right 
knee pain, possibly due to chronic medial meniscus tear 
without objective evidence of acute or subacute pathology was 
noted.

An October 2003 VA orthopedic examination report reflects the 
Veteran's complaints of worsening right knee symptoms and 
pain.  The examiner noted that the Veteran wore a derotation 
type of brace on his right knee and had an exaggerated right 
antalgic gait.  Physical examination revealed tenderness on 
palpation.  A diagnosis of early right knee osteoarthritis 
was made.  

In an October 2003 addendum to this examination and after 
conducting a review of the Veteran's claims file, the 
examiner opined that there was no objective evidence of a 
casual relationship between the Veteran's in-service injury 
and his current knee condition.

During his May 2006 hearing, the Veteran testified that he 
injured his back in 1982 while lifting track shoes for anti-
personnel carriers and that he has experienced continuous 
back problems since that time.  He injured his back for a 
second time in-service while pulling a generator cord.  He 
said that his first post-service treatment for a back 
condition occurred about a year and a half after discharge.  

Although he acknowledged that he injured is back in October 
1993 while at work, he believed that he was suffering from a 
back injury at the time of that injury.  His knee was injured 
while playing basketball in 1985.  He continued to have 
difficulties with his knees, as they occasionally gave out 
and caused constant pain.  He wore a knee brace and uses a 
cane due to the condition of his knees and back.

A May 2006 VA lumbar X-ray revealed an interbody spinal 
fusion between L3 and S1 as well as a posterior spinal 
fusion.  A previous laminectomy and discectomy at L4-5, L5-S1 
and perhaps at L3-4 were also noted.

No electrodiagnostic evidence of peripheral neuropathy or 
lumbar radiculopathy were noted in an October 2006 VA nerve 
conduction study.

A March 2009 VA orthopedic examiner described the Veteran's 
gait as antalgic.  He complained of painful and tender knees 
and he was experiencing crepitus.  Bilateral knee X-rays 
revealed no significant osteoarticular abnormality and normal 
right and left knees were diagnosed.  

The Veteran reported that his back pain began in 1993 after 
an acute injury and described this pain as severe, constant 
and radiating down the posterior aspect of his right lower 
extremity.  

On examination, decreased peripheral nerve sensation was 
noted in the L5 distribution over the posterior aspect of the 
right lower extremity.  A back X-ray revealed no vertebral 
body fractures and anatomic alignment that was maintained.  
Diagnoses of lumbar degenerative disc disease, lumbar spine 
osteoarthritis/degenerative joint disease confirmed by 
imaging and lumbar surgical fusion at L3-L5 was made.  

Following a review of the Veteran's claims file, the examiner 
opined that the Veteran's lumbar spine disabilities were not 
caused by or the result of his claimed in-service injuries as 
he sustained an acute injury after service which brought on 
his current condition.  The examiner noted that the Veteran 
was able to work fulltime in the oil drilling field upon his 
exit from service and then began injured and disabled from 
working in this capacity.  

Analysis

The Veteran has a current disability as he has been assessed 
as having lumbar spine degenerative disc disease, among other 
conditions.  

Service treatment records document multiple complaints of low 
back pain beginning in November 1983.  Although, the August 
1992 discharge examination was negative for any relevant 
abnormalities, the service treatment records and the 
Veteran's testimony demonstrate an in-service injury.

The remaining question is whether there is a link between the 
current back disability and the injury and symptoms in 
service.  The evidence in favor of such a link consists of 
the Veteran's testimony and statements made during the course 
of the appeal.  Even during the course of the appeal, 
however, he has not clearly reported a continuity of 
symptoms.  As recently as the April 2009 examination, he 
reported that his current symptoms began only after an on-
the-job injury in 1993.  

The contemporaneous record supports the conclusion that the 
current back disability began with the post-service on-the-
job injury.  The service separation records show no reports 
of ongoing back disability.  When initially seen after 
service, the Veteran related his symptoms to the post service 
injury.  He reported a similar history to other treatment 
providers and when he applied for Social Security 
Administration benefits.

The March 2009 VA orthopedic examiner also found that there 
was no link between the current disability and service.  
Post-service treatment for this low back condition began in 
October 1993 after the Veteran was injured while working in 
oil drilling.  There is no post-service clinical evidence of 
a low back condition prior to October 1993, nor is there any 
medical opinion linking the current disability to service.  

As the evidence is against finding a nexus between the 
Veteran's lumbar spine disability and active service, 
reasonable doubt does not arise and the claim must be denied.  
38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.


REMAND

The Board previously remanded the left knee claim to obtain 
an opinion as to whether any current left knee disability is 
related to service, because there was evidence of a 
disability in service competent evidence of current symptoms 
and testimony as to a continuity of symptomatology.  
38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA 
examination in March 2009.  The examiner found that there was 
crepitus in both knees.  The examiner also found pain and 
tenderness on examination, and reported ranges of knee motion 
indicative of limitation of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2008) (defining normal knee motion as being from 0 
to 140 degrees). The examiner went on, however, to find that 
there was no disability in either knee.   

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2008); see 38 C.F.R. 
§ 19.9 (2008). Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993)

In addition, once VA undertakes to provide an examination it 
has an obligation to ensure that the examination is adequate.  
Barr v. Nicholson.

In its previous decision and remand, the Board noted that an 
October 2003 VA examination and addendum had provided a nexus 
opinion as to the right knee disability.  Subsequent to the 
Board's remand, the Court issued its decision in Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that 
decision the Court essentially held that in order to be 
adequate, a VA medical opinion must be accompanied by a 
rationale supported by the record.  The opinion obtained in 
November 2003 was not accompanied by a rationale, and is 
therefore inadequate under current jurisprudence.

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be afforded a VA 
knee examination to determine whether he 
has a current disability of either knee 
that is related to service.  The examiner 
should review the claims folder, 
including this remand, and note such 
review in the examination report.

The examiner should provide an opinion as 
to whether any current left or right knee 
disability is related to the documented 
knee injuries in service, or to any other 
disease or injury in service.  The 
examiner is advised that a "current 
disability" means a disability shown at 
any time during the current appeal 
period, regardless of whether it is shown 
on the current examination.

If a current disability is found, the 
examiner should provide an opinion as to 
whether it had its onset in service or is 
otherwise related to a disease or injury 
during service.  

The examiner should provide a rationale 
for these opinions.  The examiner is also 
advised that the Veteran is competent to 
report injuries and symptoms, and that 
his reports must be considered in 
formulating these opinions.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
appeal is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


